Exhibit 10.6

 

INSMED INCORPORATED

 

NONQUALIFIED STOCK OPTION INDUCEMENT AWARD AGREEMENT

 

No. of shares subject to Option:

 

THIS AGREEMENT dated this              (this “Agreement”), between INSMED
INCORPORATED, a Virginia corporation (the “Company”), and             
(“Participant”), is made in connection with Participant’s entry into that
certain employment agreement with the Company dated as of              (as
amended, the “Employment Agreement”) and is an inducement material to
Participant’s entry into employment within the meaning of Rule 5635(c)(4) of the
NASDAQ Listing Rules (the “Inducement Award Rule”).

 

If and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Employment Agreement, the Employment
Agreement shall control, and this Agreement shall be deemed to be modified
accordingly so long as such modification is consistent with the Inducement Award
Rule.

 

1.                                      Grant of Option. The Company, on
             (the “Date of Grant”), granted to Participant, subject to the terms
and conditions herein set forth, the right and option to purchase from the
Company all or any part of an aggregate of              shares of common stock
of the Company, par value US $0.01 per share (the “Common Stock”) at the option
price of US $        per share, being not less than the closing price of a share
of our Common Stock on the NASDAQ on the Date of Grant (the “Option”). The
Option is intended to be a nonqualified stock option and not an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). The Option is exercisable as hereinafter provided.
[Applicable foreign provisions to be inserted.]

 

2.                                      Terms and Conditions. The Option is
subject to the following terms and conditions:

 

a.                                      Expiration Date. The Option shall expire
ten years from the Date of Grant (the “Expiration Date”).

 

b.                                      Exercise of Option. Except as provided
in paragraphs 3, 4 and 5, the Option shall be exercisable with respect to
[insert as applicable: twenty-five percent (25%) of the shares of Common Stock
subject to the Option on the first annual anniversary of the Date of Grant (the
“First Anniversary Date”) and with respect to twelve and a half percent (12.5%)
of the shares of Common Stock subject to the Option on the six-month anniversary
of the First Anniversary Date and each six-month anniversary date thereafter
through the fourth annual anniversary of the Date of Grant]. If the foregoing
schedule would produce fractional shares, the number of shares for which the
Option becomes exercisable shall be rounded down to the nearest whole share.
Once the Option has become exercisable in accordance with this subparagraph
2(b) it shall continue to be exercisable until the termination of Participant’s
rights hereunder pursuant to paragraph 3, 4 or 5 or until the Option has expired
pursuant to subparagraph 2(a). A partial exercise of the Option shall not affect
Participant’s right to exercise the Option with respect to the remaining shares,
subject to the conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

c.                                       Method of Exercising Option and Payment
for Shares. The Option shall be exercised by written notice in the form of
Attachment A — “Notice of Option Exercise” or such other form as may be approved
by the Company, delivered to the attention of the Company’s Chief Financial
Officer at the Company’s principal place of business. The exercise date shall be
(i) in the case of notice by mail, the date of postmark, or (ii) if delivered in
person, the date of delivery. Such notice shall be accompanied by payment of the
Option price in full, in cash or cash equivalent acceptable to the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee” and
the “Board”), or such other method as determined by the Compensation Committee,
including an irrevocable commitment by a broker to pay over such amount from a
sale of the shares of Common Stock issuable under the Option, the delivery of
previously owned shares of Common Stock or withholding of shares of Common Stock
deliverable upon exercise which, together with any cash or cash equivalent paid,
is not less than the Option price for the number of shares for which the Option
is being exercised.

 

d.                                      Nontransferability. The Option may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
by Participant except by will or by the laws of descent and distribution. During
Participant’s lifetime, the Option may be exercised only by Participant.

 

e.                                       Agreement with Terms. Execution of this
Agreement by Participant or receipt of any benefits under this Agreement by
Participant shall constitute Participant’s acknowledgement of, and agreement
with, all of the provisions of this Agreement, and the Company shall administer
this Agreement accordingly.

 

f.                                        Shareholder Rights. Participant shall
not have any rights as a shareholder with respect to shares subject to the
Option until Participant exercises such Option and becomes the holder of record
of such shares.

 

g.                                       Forfeiture. In the event of
Participant’s termination of employment, any vested portion of the Option that
is not exercised during the period specified in paragraph 3, paragraph 4 or
paragraph 5, as applicable, shall be forfeited upon the expiration of such
period. Any portion of the Option that is unvested as of the date of
Participant’s termination of employment shall be forfeited on such date.

 

3.                                      Exercise in the Event of Death. In the
event Participant dies before the expiration of the Option pursuant to
subparagraph 2(a), the Option shall be exercisable with respect to all or part
of the shares of Common Stock that Participant was entitled to purchase under
subparagraph 2(b) on the date of Participant’s death. In that event, the Option
may be exercised, to the extent exercisable under subparagraph 2(b), by
Participant’s estate or by the other person or persons to whom Participant’s
rights under the Option shall pass by will or the laws of descent and
distribution. Participant’s estate or such persons may exercise the Option
within one year after Participant’s death or during the remainder of the period
preceding the Expiration Date, whichever is shorter.

 

4.                                      Exercise in the Event of Permanent and
Total Disability. In the event Participant becomes permanently and totally
disabled within the meaning of Section 22(e)(3) of the Code (“Permanently and
Totally Disabled”) before the expiration of the Option pursuant to

 

2

--------------------------------------------------------------------------------


 

subparagraph 2(a), the Option shall be exercisable with respect to all or part
of the shares of Common Stock that Participant was entitled to purchase under
subparagraph 2(b) on the date Participant ceases to be employed by the Company
or, as determined by the Compensation Committee from time to time, any entity in
which the Company has a substantial direct or indirect equity interest (an
“Affiliate”), as a result of Participant’s becoming Permanently and Totally
Disabled. In that event, Participant may exercise the Option, to the extent
exercisable under subparagraph 2(b), within one year after the date Participant
ceases to be employed by the Company and its Affiliates as a result of
Participant’s becoming Permanently and Totally Disabled or during the period
preceding the Expiration Date, whichever is shorter.

 

5.                                      Exercise After Termination of
Employment. Except as provided in paragraphs 3 and 4 hereof, if Participant
ceases to be employed by the Company and its Affiliates prior to the Expiration
Date, the Option shall be exercisable for all or part of the number of shares
that Participant was entitled to purchase under subparagraph 2(b) and, if
applicable, any additional number of shares specified under the Employment
Agreement on the date of Participant’s termination of employment. In that event,
Participant may exercise the Option, to the extent exercisable under
subparagraph 2(b) and/or under the Employment Agreement, during the remainder of
the period preceding the Expiration Date or until the date that is three months
(or such other period of time provided under the Employment Agreement, if any)
after the date Participant ceases to be employed by the Company and its
Affiliates, whichever is shorter.

 

6.                                      Notice. Any notice or other
communication given pursuant to this Agreement shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the Company at its principal place
of business or to Participant at the address on the payroll records of the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing. Additionally, if such notice or
communication is by the Company to Participant, the Company may provide such
notice electronically (including via email). Any such notice shall be deemed to
have been given (a) on the date of postmark, in the case of notice by mail, or
(b) on the date of delivery, if delivered in person or electronically.

 

7.                                      Fractional Shares. Fractional shares
shall not be issuable hereunder, and when any provision hereof may entitle
Participant to a fractional share such fraction shall be disregarded.

 

8.                                      No Right to Continued Employment.

 

[Insert the following for US Participants:]Nothing in this Agreement shall
interfere with or limit in any way the right of the Company, its subsidiaries
and/or its Affiliates to terminate Participant’s employment at any time or for
any reason in accordance with the Company’s Bylaws, governing law and the
Employment Agreement, nor shall any terms of this Agreement confer upon
Participant any right to continue Participant’s employment for any specified
period of time. Neither this Agreement nor any benefits arising under this
Agreement shall constitute an employment contract with the Company or any of its
subsidiaries or Affiliates.

 

3

--------------------------------------------------------------------------------


 

[Insert no continued right to employment provision for non-US Participants, if
applicable.]

 

9.                                      Change in Capital Structure. The terms
of the Option (including the number or kind of shares subject hereto and the
option price) shall be equitably adjusted as the Compensation Committee
determines is equitably required to reflect any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, dividend or distribution of securities, property or cash (other than
regular, quarterly cash dividends), or any other event or transaction that
affects the number or kind of shares of Common Stock outstanding. No fractional
shares of Common Stock shall be issued pursuant to such an adjustment.

 

10.                               Change in Control. The Compensation Committee
shall have the discretion to determine the treatment of the Option upon the
occurrence of a Change in Control (as defined below). Notwithstanding the
foregoing, if Participant’s employment is terminated by the Company without
Cause or by Participant for Good Reason during the one year period following the
occurrence of a Change in Control, then the Option (to the extent then
outstanding) will vest in full and become immediately exercisable. [Insert as
applicable: [Capitalized terms used in this paragraph 10 shall have the meanings
set forth in the Employment Agreement.] [For purposes of this paragraph 10, the
following definitions apply, subject to applicable [applicable jurisdiction to
be inserted] laws to the extent mandatory:]

 

a.                                      [“Cause” means: (i) Participant’s
conviction of or plea of nolo contendere to a felony involving moral turpitude;
(ii) willful misconduct or gross negligence by Participant resulting, in either
case, in material economic harm to the Company or any Affiliates; (iii) a
willful failure by Participant to carry out the reasonable and lawful directions
of the Board and failure by Participant to remedy the failure within thirty (30)
days after receipt of written notice of the same from the Board; (iv) fraud,
embezzlement, theft or dishonesty of a material nature by Participant against
the Company or any Affiliate, or a willful material violation by Participant of
a policy or procedure of the Company or any Affiliate, resulting, in any case,
in material economic harm to the Company or any Affiliate; or (v) a willful
material breach by Participant of this Agreement and failure by Participant to
remedy the material breach within 30 days after receipt of written notice of the
same, from the Board.]

 

b.                                      [“Change in Control” means the
occurrence of any one of the following:

 

i.                                          any Person becomes the beneficial
owner (as such term is defined in Rule 13d-3 under the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of at least 50% of either (A) the
value of the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing beneficial ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this definition, the
following acquisitions shall not constitute or result in a Change

 

4

--------------------------------------------------------------------------------


 

in Control: (v) any acquisition directly from the Company; (w) any acquisition
by the Company; (x) any acquisition by any person that as of the Date of Grant
has beneficial ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate; or (z) any acquisition by any corporation pursuant to a
transaction which complies with subparagraphs 10(b)(iii)(A), (B) and (C) below;
or

 

ii.                                       during any period of two consecutive
years (not including any period prior to the Date of Grant) individuals who
constitute the Board on the Date of Grant (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Date of Grant whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

iii.                                    consummation of a reorganization,
merger, statutory share exchange or consolidation or similar corporate
transaction involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the Persons who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the

 

5

--------------------------------------------------------------------------------


 

Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) of the Company or such Acquiring
Corporation) beneficially owns, directly or indirectly, more than 50% of the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

iv.                                   the complete liquidation or dissolution of
the Company.

 

Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes and/or penalties pursuant to Section 409A of the Code, no event
or transaction will constitute a Change in Control hereunder unless it also
constitutes a “change in control event” under Section 409A of the Code.]

 

c.                                       [“Good Reason” means the occurrence of
any of the following: (i) a material diminution in Participant’s base
compensation; (ii) a material diminution in Participant’s authority, duties, or
responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom Participant is required to report;
(iv) the Company’s or Affiliate’s requiring Participant to be based at any
office or location outside of 50 miles from the location of employment or
service as of the effective date of the Employment Agreement, except for travel
reasonably required in the performance of Participant’s responsibilities; or
(v) any other action or inaction that constitutes a material breach by the
Company of the Employment Agreement. For purposes of this Agreement, Good Reason
shall not be deemed to exist unless Participant’s termination of employment for
Good Reason occurs within six months following the initial existence of one of
the conditions specified in clauses (i) through (v) above, Participant provides
the Company with written notice of the existence of such condition within 90
days after the initial existence of the condition, and the Company fails to
remedy the condition within 30 days after its receipt of such notice.]

 

d.                                      [“Person” has the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.]

 

6

--------------------------------------------------------------------------------


 

11.                               Tax Withholding.

 

[Insert the following for US Participants:] To the extent required by applicable
federal, state, local or foreign law, the Company may and/or Participant shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise with respect to the Option, or the
issuance or sale of any shares of Common Stock. The Company shall not be
required to recognize any Participant rights under the Option, to issue shares
of Common Stock or to recognize the disposition of such shares of Common Stock
until such obligations are satisfied. To the extent permitted or required by the
Company, these obligations may or shall be satisfied by the Company withholding
cash from any compensation otherwise payable to or for the benefit of
Participant in accordance with applicable law, the Company withholding a portion
of the shares of Common Stock that otherwise would be issued to a Participant
under the Option or any other award held by Participant or by Participant
tendering to the Company cash or, if allowed by the Company, shares of Common
Stock. Nothing in this Agreement shall be interpreted or construed to transfer
any liability for any tax (including, without limitation, a tax or penalty due
as a result of a failure to comply with Section 409A of the Code) due by
Participant to the Company, any subsidiary thereof or any Affiliate, or to any
other individual or entity, and the Company shall have no liability to
Participant, or any other party, with respect thereto. Participant acknowledges
that the Company and its subsidiaries and Affiliates: (a) make no
representations or undertakings regarding the tax treatment in connection with
any aspect of the Option and (b) do not commit to structure the terms of the
grant or any other aspect of the Option to reduce or eliminate Participant’s tax
liabilities.

 

[Insert tax withholding provisions for non-US Participants, if applicable.]

 

12.                               Administration. Any question concerning the
interpretation of this Agreement or the Option, any adjustments required to be
made to the Option hereunder, and any controversy that may arise with respect to
the Option will be determined by the Compensation Committee in its sole and
absolute discretion. All decisions by the Compensation Committee shall be final
and binding on Participant and Participant’s beneficiaries, heirs and assigns.

 

13.                               Compliance with Laws and Regulations. 
Participant hereby acknowledges, represents and warrants to the Company that,
unless a registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to the shares of Common Stock to be
received upon the exercise of the Option is effective and current at the time of
exercise of the Option, (i) the shares of Common Stock to be issued upon the
exercise of the Option will be unregistered and acquired by Participant for
Participant’s own account, for investment only and not with a view to the resale
or distribution thereof and (ii) the shares of Common Stock to be issued upon
the exercise of the Option may not be sold or transferred unless a registration
statement under the Securities Act with respect to the resale of such shares is
effective and current or such registration is determined by the Company to be
unnecessary. Nothing herein shall be construed as requiring the Company to
register the shares subject to the Option for sale or resale under the
Securities Act. Notwithstanding anything herein to the contrary, if at any time
the Company shall determine, in its sole discretion, that the listing or
qualification of the shares of Common Stock subject to the Option on any
securities exchange or under any applicable law, or the consent or approval of
any governmental agency or regulatory body, is necessary or desirable as a
condition to, or in connection with, the issuance of shares of Common Stock
hereunder, the Option may not be exercised in whole or in part unless such

 

7

--------------------------------------------------------------------------------


 

listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Company.

 

14.                               Governing Law.  This Agreement shall be
governed by the laws of the Commonwealth of Virginia, without regard to any
rule or principle of conflicts of laws that otherwise would result in the
application of the substantive laws of another jurisdiction. Any reference in
this Agreement to a provision of law or to a rule or regulation shall be deemed
to include any successor law, rule or regulation of similar effect or
applicability.

 

15.                               Section 409A. It is intended that the
provisions of this Agreement comply with Section 409A of the Code
(“Section 409A”), and all provisions of the Option shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

[Insert the following for non-US Participants:]

 

16.                               [Applicable foreign provisions regarding data
privacy.]

 

17.                               [Applicable foreign provisions regarding
country-specific terms.]

 

18.                               [Additional foreign provisions, as
applicable.]

 

19.                               Severability. If any provision of this
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to Participant or the Option, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Compensation
Committee materially altering the intent of this Agreement, such provision shall
be stricken as to such jurisdiction, Participant, or the Option, and the
remainder of this Agreement shall remain in full force and effect.

 

20.                               Unfunded Agreement. This Agreement is intended
to be an unfunded arrangement. Participant is and shall at all times be a
general creditor of the Company with respect to the Option. If the Company
chooses to set aside funds in a trust or otherwise for the payment of the
Option, such funds shall at all times be subject to the claims of the creditors
of the Company in the event of its bankruptcy or insolvency.

 

21.                               Successors. All obligations of the Company
under this Agreement shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

22.                               Binding Effect. Subject to the limitations
stated above, this Agreement shall be binding upon and inure to the benefit of
the legatees, distributees, and personal representatives of Participant and the
successors of the Company.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed Participant’s signature hereto.

 

 

INSMED INCORPORATED

 

 

 

 

 

By:

 

 

Name:

[NAME]

 

Title:

[TITLE]

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[PARTICIPANT NAME]

 

9

--------------------------------------------------------------------------------


 

Attachment A

 

Chief Financial Officer

Insmed Incorporated

10 Finderne Avenue

Building 10

Bridgewater, NJ 08807

 

Notice Of Option Exercise

 

This letter is notice of my decision to exercise the Option that was granted to
me on               .  Terms used but not defined in this notice have the
meanings given to them in the Nonqualified Stock Option Inducement Award
Agreement between the Company and myself on                .  The exercise will
be effective on              . I am exercising the Option for               
shares of Common Stock. I have chosen the following form of payment to cover the
aggregate Option price for the number of shares for which I am exercising the
Option (check one):

 

o                                    1.                                     
Cash

o                                    2.                                     
Certified or bank check payable to Insmed Incorporated

o                                    3.                                     
Other (please describe):

 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

Accepted by:

 

 

 

 

 

 

 

Date:

 

 

 

 

Note: The date of exercise cannot be earlier than the date of delivery of this
notice or the postmark, if the notice is mailed.

 

10

--------------------------------------------------------------------------------